TRANSCRIPT – Ted Chandler’s Presentation at the 2egislative Conference TEXT: AFL-CIO Housing Investment Trust Ted Chandler, HIT Chief Operating Officer Presentation Highlights, 2egislative Conference (Video of Ted Chandler delivering presentation, alternating with fades to corresponding slides as they were shown in the slideshow that accompanied the presentation.) Fade to Slide: TC voiceover: I’d like to talk a little bit about the HIT. We were formed long ago, 1964, by the executive council… Fade to TC on screen: …and we were part of labor’s response to the March on Washington. The idea was that labor’s capital should be put to use addressing social concerns at that time. Text on screen: Ted Chandler, Chief Operating Officer, HIT Fade to slide: TC voiceover: In our case that means building housing 100% union. Fade to TC on screen: Our primary objective is to earn a competitive rate of return for our investor-owners, and we’re proud of our record of doing just that. Fade to slide: TC voiceover: We have 19 consecutive years of beating our benchmark. And you can see, there, how well we track the index – the Barclay’s Capital Index. Now, I’ll put our record up against any venture capitalist… Fade to TC on screen: …or Wall Street hedge fund artist, because we don’t use derivatives, we don’t use leverage, we just rely on higher yield. Fade to slide: TC voice over: And now, with $4.3 billion in assets, we have the capacity to fund just about any rental housing project in the country. Fade to TC on screen: Just as importantly, we’re working with the local and national building trades on every project to make sure it’s built 100% union. Fade to slide: TC voiceover: Here you can see the impact of our being a consistent investor all over the country over the years. Fade to TC on screen: Now, you all know that unemployment in the construction industry is worse than it is in the economy as a whole. Fade to slide: TC voiceover: In some trades it can be 30 or 40 or even 50 percent unemployment. And, in fact, unemployment in the construction industry… Fade to TC on screen: …is as bad as it was in the country as a whole during the Great Depression. In fact, this is the Great Depression in the construction industry. Two million jobs have been lost in our industry. So when the Administration asked Rich Trumka and Mark Ayers for ideas on how labor could support job creation and they turned to us, we knew that we had an obligation to put people back to work. Fade to slide: TC voice over: So, we set an initial goal of creating 10,000 union construction jobs by the spring of 2011. And I’m proud to report that we met that initial goal, and our board and Mark Ayers immediately increased that goal to creating… Fade to TC on screen: …15,000 construction jobs by the end of 2012. In the course of the last 3 years… Fade to slide: TC voice over: …we’ve invested in 42 projects in 23 cities from coast to coast. As people have gone back to work, the Building Trades investors have responded. Fade to TC on screen: Last year, we had 18 new building trades investors, which is the most for the HIT since 1998. And the capital’s been needed. Our typical investment has increased from about $15 million to nearly $30 million. And the typical total project cost is now over $60 million. We are one of the few sources out there for investing in large scale new construction. Fade to slide: TC voice over: Last year, we were asked to put our financing to work to create green jobs, to put people to work. Fade directly to slide: TC voiceover: This chart shows the number of low-income housing tax credit units that will be eligible for refinancing and recapitalization in the coming decade. Fade to TC on screen: Frequently, the owners of the properties want to invest those proceeds in energy efficient improvements for the building. So we’re seeing a lot of interest in our financing here, and we’re working with both FHA and Fannie Mae on green financing products for these properties. Fade to slide: TC voiceover: As we look ahead, right now, we have a very substantial pipeline. We’ve already invested more than $300 million of our money in this area, and we have a pipeline that has a total development value of over $500 million. But the opportunity here isn’t one we measure just in terms of the dollar. Fade to TC on screen: A laborer told me “I was out of work for a year before I got this job. Thank you.” That’s a real measure of our success. Fade to slide: TC voiceover: The labor movement can be very proud of what it’s created here. I know that I’m proud to be working for the HIT… Fade to TC on screen: …and that it’s really to fulfill that vision of labor capital being used for its own, and for the greater, good. We very much appreciate your support and we look forward to doing even more. Thank you. Fade to Text on Screen with Maria Meriwether Voice Over: Investors should consider the HIT’s investment objectives, risks, and charges and expenses carefully before investing. This and other information is contained in the HIT’s prospectus. To obtain a prospectus, call the HIT at 202-331-8055 or visit www.aflcio-hit.com. The prospectus should be read carefully before investing. Fade to TEXT: AFL-CIO Housing Investment Trust ©2012 Produced by Maria Meriwether IBEW Local 1200, OPEIU Local 2
